Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip C. Mendes da Costa on 4/26/21.

The application has been amended as follows: 

(Currently Amended) A vacuum cleaner or extractor 
an air flow path extending from a dirty air inlet to a clean air outlet;
a first air treatment member having an air treatment chamber positioned in the air flow path, the air treatment chamber comprising an air treatment chamber air inlet, an air treatment chamber air outlet, an openable first end, a longitudinally spaced apart second end having the air treatment chamber air outlet and a longitudinally extending sidewall, wherein the air treatment chamber air outlet comprises a longitudinally extending porous member having a longitudinally extending porous sidewall; 
a suction motor positioned in the air flow path upstream of the clean air outlet; 
a moveable member positioned in the air treatment chamber, the moveable member comprising at least one of the porous member and a cleaning member positioned in the air treatment chamber between the sidewall of the air treatment chamber and the porous sidewall; and,
a driving assembly comprising a handle and a driving linkage wherein the driving assembly is operable between a stored position is which the vacuum cleaner or extractor and the handle is located a first distance with respect to the second end and a cleaned position in which the moveable member has been translated through at least a portion of the chamber the handle is located a second distance with respect to the second end and the second distance is different to the first distance, wherein, in the stored position, a portion of the driving assembly comprising the handle is longitudinally spaced from the first and second ends of the air treatment chamber and is located adjacent a portion of the vacuum cleaner or extractor and the moveable member is at the second end.
(Currently Amended) The vacuum cleaner or extractor the 
(Currently Amended) The vacuum cleaner or extractor vacuum cleaner or extractor 
(Currently Amended) The vacuum cleaner or extractor vacuum cleaner or extractor 
(Currently Amended) The vacuum cleaner or extractor vacuum cleaner or extractor vacuum cleaner or extractor 
(Currently Amended) The vacuum cleaner or extractor vacuum cleaner or extractor 
(Currently Amended) The vacuum cleaner or extractor 
(Currently Amended) The vacuum cleaner or extractor vacuum cleaner or extractor vacuum cleaner or extractor 
(Currently Amended) The vacuum cleaner or extractor vacuum cleaner or extractor 
(Currently Amended) The vacuum cleaner or extractor 
(Currently Amended) The vacuum cleaner or extractor 
(Currently Amended) [[The]] A vacuum cleaner or extractor comprising: 
an air flow path extending from a dirty air inlet to a clean air outlet;
a first air treatment member having an air treatment chamber positioned in the air flow path, the air treatment chamber comprising an air treatment chamber air inlet, an air treatment chamber air outlet, a first end, a longitudinally spaced apart second end and a longitudinally extending sidewall, wherein the air treatment chamber air outlet comprises a longitudinally extending porous member having a longitudinally extending porous sidewall; 
a suction motor positioned in the air flow path upstream of the clean air outlet; 
a moveable member positioned in the air treatment chamber, the moveable member comprising at least one of the porous member and a cleaning member positioned in the air treatment chamber between the sidewall of the air treatment chamber and the porous sidewall; and,
a driving assembly comprising a handle and a driving linkage wherein the driving assembly is operable between a stored position is which the vacuum cleaner or extractor is operable to clean a surface and a cleaned position in which the moveable member has been translated through at least a portion of the chamber, wherein, in the stored position, a portion of the driving assembly comprising the handle is longitudinally spaced from the first and second ends of the air treatment chamber, 
wherein the driving linkage comprises [[an]] longitudinally extendable member wherein, in the stored position, the longitudinally extendable member is in a contracted configuration and, in the operable position, the longitudinally extendable member is in an extended configuration in which the handle is operable to longitudinally translate the moveable member through at least a portion of the chamber.
(Currently Amended) The vacuum cleaner or extractor 
(Currently Amended) The vacuum cleaner or extractor 
(Cancelled)
(Currently Amended) The vacuum cleaner or extractor 1wherein in the cleaned position, at least a portion of the moveable member is exterior of the air treatment chamber.
(Currently Amended) The vacuum cleaner or extractor 
(Currently Amended) The vacuum cleaner or extractor 
(Currently Amended) The vacuum cleaner or extractor 
(New) A vacuum cleaner or extractor comprising: 
an air flow path extending from a dirty air inlet to a clean air outlet;
a first air treatment member having an air treatment chamber positioned in the air flow path, the air treatment chamber comprising an air treatment chamber air inlet, an air treatment chamber air outlet, a first end, a longitudinally spaced apart second end and a longitudinally extending sidewall, wherein the air treatment chamber air outlet comprises a longitudinally extending porous member having a longitudinally extending porous sidewall; 
a suction motor positioned in the air flow path upstream of the clean air outlet; 
a moveable member positioned in the air treatment chamber, the moveable member comprising at least one of the porous member and a cleaning member positioned in the air treatment chamber between the sidewall of the air treatment chamber and the porous sidewall; 
a driving assembly comprising a handle and a driving linkage wherein the driving assembly is operable between a stored position is which the vacuum cleaner or extractor is operable to clean a surface and a cleaned position in which the moveable member has been translated through at least a portion of the chamber; and,
an impeding member wherein, in the stored position the moveable member and the impeding member are positioned with respect to each other such that the moveable member is inoperable to move the moveable member and, in an operable position the moveable member and the impeding 
Drawings
The drawings were received on 3/2/20.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claim 1 includes structures which are neither anticipated by, nor obvious over prior art of record.  Claims 2-11 and 16-19 depend on claim 1; and hence are also allowed.
The prior art of record fails to disclose or suggest a motivation for wherein the driving linkage comprises longitudinally extendable member wherein, in the stored position, the longitudinally extendable member is in a contracted configuration and, in the operable position, the longitudinally extendable member is in an extended configuration in which the handle is operable to longitudinally translate the moveable member through at least a portion of the chamber (claim 12), or an impeding member wherein, in the stored position the moveable member and the impeding member are positioned with respect to each other such that the moveable member is inoperable to move the moveable member and, in an operable position the moveable member and the impeding member are positioned with respect to each other such that the driving assembly is operable to longitudinally translate the moveable member through at least a portion of the chamber (claim 20), in combination with the other recited structural limitations.
Claims 13-14 depend on claim 16; and hence are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DUNG H BUI/           Primary Examiner, Art Unit 1773